Citation Nr: 1449879	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

After the issuance of the last supplemental statement of the case dated in May 2012, the Veteran submitted additional evidence and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains the transcript from the April 2013 Travel Board hearing and VA treatment records dated from January 2009 to June 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran currently has a diagnosis of PTSD related to in service stressful experiences.






CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, he has a current diagnosis of PTSD which is due to a verified stressful experience in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran contends that he has PTSD as a result of his active duty service.  Specifically, he contends that he participated in search and rescue operations after Hurricane Katrina.  He also contends that shortly thereafter, he was deployed to Kuwait where he was "quite aware of explosions outside of his camp and required to wear body armour."  

The Veteran's stressful incidents in service did not involve combat experience, and it is not contended otherwise.  When there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressors.  The Veteran's testimony by itself cannot, as a matter of law, establish an occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  As the Veteran's service personnel records confirm that he was stationed in Gulfport, Mississippi at the time of Hurricane Katrina and he received the Humanitarian Medal for his service from August to October 2005, the Board concedes the Veteran's stressor of being involved in search and rescue operations after Hurricane Katrina.

Additionally, the Veteran has been diagnosed as having PTSD by a VA health care professional.  In April 2011, the Veteran's treating VA psychologist diagnosed PTSD.  Subsequent treatment notes by the Veteran's treating VA psychologist revealed a continued diagnosis of PTSD through June 2012.  Moreover, in letters dated in October 2011 and April 2013, the Veteran's VA psychologist wrote that the Veteran was diagnosed with PTSD according to the criteria in DSM-IV, and has been under treatment for this condition for a number of years.  However, in September 2011 and February 2012, a VA examiner found that although the Veteran had some symptoms consistent with PTSD, he did not meet the full criteria for PTSD.  The examiner instead found that the Veteran had subthreshold PTSD, with Phase of Life problems.  

The Board finds the continued diagnosis of PTSD by the Veteran's treating VA psychologist is afforded more probative value than the opinion of the VA examiner, as she is a VA mental health professional, and has treated and counseled the Veteran for many years.  As such, the Board concludes there is medical evidence of record diagnosing PTSD in accordance with the DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Board also finds there is medical evidence of record establishing a link between the Veteran's current symptoms and his in-service stressors.  In letters dated in October 2011 and April 2013, the Veteran's treating VA psychologist opined that it was at least as likely as not that the Veteran's PTSD was connected to his time in service, including the stressors of responding to Hurricane Katrina (corpse recovery and confronting potential looters that were armed) and immediately thereafter being deployed to a combat zone and being subject to incoming fire.  The Veteran's treating VA psychologist further explained that the Veteran's symptomatology, as evidenced during consultations, was consistent with the above, reflective of ongoing behaviors, and connected to the stressors as indicated.  

As the Veteran's treating VA psychologist related the Veteran's PTSD and its associated symptoms to the Veteran's in-service stressors, the Veteran's treating VA psychologist continues to diagnose PTSD, and there is not a preponderance of evidence linking the Veteran's PTSD to stressors other than those in service, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's current PTSD symptoms and his in-service stressors.

Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


